     Case 3:19-cv-01205-JBA Document 35 Filed 11/05/19 Page 1 of 9



                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


JACKSON NATIONAL LIFE                                         CIVIL ACTION NO:
INSURANCE COMPANY,                                            3:19-CV-01205-JBA
     PLAINTIFF,
V.

EMELIN PAGAN, MAYRA OSORIO
AKA MAYRA LOZADA, TARA OSORIO,
AND NATALIE OSORIO
     DEFENDANTS                                               NOVEMBER 5, 2019


           RULE 26(f) REPORT OF PARTIES' PLANNING MEETING


Date Complaint Filed:                       August 5, 2019.

Date Complaint Served:                      August 28, 2019: Waver of service: Mayra
                                            Osorio,Natalie Osorio and Tara Osorio.
                                            October 9, 2019: Waiver of service: Emelin
                                            Pagan.

Date of Defendants' Appearance:             August 15, 2019, Attorney Amy Horowitz
                                            for Mayra, Natalie and Tara Osorio.
                                            (motion to withdraw pending)

                                            August 20, 2019, Thomas Furniss for
                                            Emelin Pagan

                                            September 7, 2019, James S. Brewer, for
                                            Mayra Lozada, Tara Osorio and Natalie
                                            Osorio

       Pursuant to Federal Rules of Civil Procedure 1.6(b), 26(f) and D. Conn. L. Civ. R.

16, undersigned counsel for the parties conferred by email and telephonically from

October 28 to November 1. The participants were Peter Zarella for Jackson National, C.

Thomas Furniss for Emelin Pagan and James Brewer for Mayra Osorio, Tara Osorio and

Natalie Osorio.
       Case 3:19-cv-01205-JBA Document 35 Filed 11/05/19 Page 2 of 9



I.      CERTIFICATION

        Undersigned counsel certify that, after consultation with their clients, they have

discussed the nature and basis of the parties' claims and. defenses and any possibilities for

achieving a prompt settlement or other resolution of the case and, in consultation with

their clients, have developed the following proposed case management plan. Counsel

further certify that they have forwarded a copy of this report to their clients.



II.     JURISDICTION

        A        SUBJECT MATTER JURISDICTION

        Diversity of citizenship jurisdiction.

        B. PERSONAL JURISDICTION

        Personal jurisdiction is not contested.



III.    BRIEF DESCRIPTION OF CASE

        A.       CLAIMS OF PLAINTIFF

        This is an interpleader action brought by Plaintiff, Jackson National Life Insurance

Company to determine entitlement to life insurance death benefits payable by Jackson to the

beneficiaries of Its Insured, Adalberto Osorio. In its prayer for relief, Jackson prays for "[a]n order

declaring and adjudging the lawful and proper beneficiary(ies) of the Death Benefit payable under

the Policy due to the death of the Decedent".

        B.       DEFENSES AND CLAIMS OF DEFENDANTS

                 1. The Defendant Mayra Osorio, AKA Mayra Lozada has filed affirmative

        defenses and cross claims against Emelin Pagan and Natalie Osorio in which she

        claims, in essence, that "Cross-Defendants Pagan and Natalie pressured Adalberto


                                                                                                      2
     Case 3:19-cv-01205-JBA Document 35 Filed 11/05/19 Page 3 of 9



       to change beneficiaries from the former wife, Mayra and daughter Tara. to Pagan

       and Natalie."

                 2. The Defendant Emelin Pagan, Widow of the late Adaberto Osorio,

       claims that a certain Change of Beneficiary form executed by her Husband in

       which he directed the Plaintiff to change the Beneficiary designation on his Life

       Insurance contract from Mayra Osorio and Tara Osorio to Emelin Pagan and

       Natalie Osorio is perfectly valid and not subject to challenge or dispute, and that

       the only legal or factual issue in this case is whether the Change of Beneficiary

       form complies with the "substantial compliance" test well-established in virtually

       every jurisdiction, State or Federal, in which a similar factual situation has arisen.



IV. STATEMENT OF UNDISPUTED FACTS

     A. Adalberto Osorio and Mayra Lozada were married in 1977 and divorced on or

        about May 3, 2001.

     B. Mr. Osorio later remarried and his Wife at the time of his Death was Emelin

        Pagan.

     C. At some time during his marriage to Mayra Lozada/Osorio, Mr. Osorio

        purchased a contract of life insurance in which, at the time of his death, the

        carrier was the Plaintiff, Jackson National Life Insurance Company.

     D. Mr. Osorio died on February 4, 2019.



V.     CASE MANAGEMENT PLAN

       A. STANDING ORDER ON SCHEDULING IN CIVIL CASES




                                                                                                3
     Case 3:19-cv-01205-JBA Document 35 Filed 11/05/19 Page 4 of 9



       The parties request a modification of the deadlines in the Standing Order on

Scheduling in Civil Cases as follows:



       B.      SCHEDULING CONFERENCE WITH THE COURT

       On October 18, 2019, the parties conferred with the Court before entry of this

scheduling order pursuant to Fed. R. Civ. P. 16(b).

       C.      EARLY SETTLEMENT CONFERENCE

       On October 23, 2019 the Court referred the case to Magistrate Judge Spector for a

settlement conference.

       The parties do not request a referral for alternative dispute resolution pursuant to

D. Coin. L. Civ. R. 16.

D.     DISCOVERY

       1. The parties anticipate that discovery will be needed on the following subjects:

               a. Is there any evidence, clinical or otherwise, written or available

       verbally at this point in time that, at the time of execution of the Change of

       Beneficiary form on December 26, 2017, Adalberto Osorio was under any legal or

       otherwise cognizable mental disability, in any degree, or was subjected to "undue

       influence" or any form of psychological or mental pressure which resulted in his

       making the specific provisions he entered on the Change form?

               b. Is there any evidence that any Defendant "pressured" or used "undue

       influence" on Mr. Osorio to get him to sign the Change of Beneficiary form?

               c. The parties reserve the right to conduct discovery based upon any

       additional facts discovered. The parties also reserve the right to make appropriate




                                                                                              4
                Case 3:19-cv-01205-JBA Document 35 Filed 11/05/19 Page 5 of 9



                 objections to any discovery requests with respect to the aforementioned subject or

                 otherwise in accordance with the Federal Rules of Civil Procedure and applicable

                 case law.

                 2.     All discovery, including depositions of expert witnesses pursuant to Fed.

                        R. Civ. P. 26(b)(4), may be commenced immediately and will be

                        completed (not propounded) by December 14,        2018.


Discovery will 3.not be conducted in phases.

                 4.     The parties have agreed to waive initial disclosures pursuant to Fed. R.

                        Civ. P. 26(a)(1).

                 5.     The parties anticipate that plaintiff will require no depositions of fact

                        witnesses and defendant Pagan will require approximately three (3)

                        depositions of fact witnesses. The defendant Lozada will require two

                        depositions. The depositions of fact witnesses may commence at any time

                        after the entry of this Scheduling Order by the Court and will be

                        completed by December      13, 2019.


The parties may request
                 6.     permission to serve more than twenty-five

                        interrogatories.

                 7.     Plaintiffs may call expert witnesses at trial. Plaintiffs will designate all

                        trial experts and provide opposing counsel with reports from retained

                        experts pursuant to Fed. R. Civ. P. 26(a)(2) by November 25,      2019.


                        Depositions of such experts will be completed by December        13, 2019


Defendants may call
                8. expert witnesses at trial. Defendants will designate

                        all trial experts and provide opposing counsel with reports from retained




                                                                                                       5
               Case 3:19-cv-01205-JBA Document 35 Filed 11/05/19 Page 6 of 9



                      experts pursuant to Fed. R. Civ. P. 26(a)(2) by November    25, 2019..


                      Depositions of such experts will be completed by December      13, 2019


A damages analysis
               9. will be provided by any party who has a claim or

                      counterclaim for damages by November 25,      2019.


                10.   Undersigned counsel has discussed the disclosure and preservation of

                      electronically stored information. The parties agree to the following

                      procedures for the preservation, disclosure and management of

                      electronically stored information.

                      Unless otherwise agreed upon by the part ies or ordered by the Court, both

                      parties will make available any documents (if requested in the discovery

                      process and otherwise non-objectionable) in electronic format and available

                      for inspection in hard copy format for inspection by the other party or for

                      copying at the other party's expense. The parties reserve the right to make

                      appropriate objections to any discovery issued in accordance with the

                      Federal Rules of Civil Procedure and applicable case law. Both sides agree

                      to instruct the parties to preserve electronically stored records relating to

                      this litigation. As more information becomes available, the parties will

                      reach an agreement on costs of the electronic discovery.

                11.   Undersigned counsel have discussed discovery procedures that minimize

                      the risk of waiver of privilege or work-product protection, including

                      procedures for asserting privilege claims after production. If one party

                      receives (whether through inadvertence or otherwise) any information or

                      documents (regardless of form) which may be subject to the attorney-




                                                                                                  6
Case 3:19-cv-01205-JBA Document 35 Filed 11/05/19 Page 7 of 9



       client privilege or work-product protection, such party must provide

       written notification to the other party within 15 calendar days of the

       receipt of the same identifying such information and/or attaching such

       document(s) thereto. In response, the disclosing party has 15 calendar

       days to provide written notification to the non-disclosing party that it is

       asserting a claim for attorney-client privilege or work-product protection

       with respect to such information or document(s). Alternatively, if the

       disclosing party is the one who initially learns that it has produced

       (whether through inadvertence or otherwise) any information or

       documents (regardless of form) which may be subject to the attorney-

       client privilege or work-product protection, the disclosing party must

       provide written notification to the other party within 15 calendar days of

       learning of the same that it is asserting a claim for attorney-client privilege

       or work-product protection with respect to such information or

       document(s).

              Upon the receipt of any attorney-client privilege or work-product

       protection claim from the disclosing party, the non-disclosing party must

       (within 15 calendar days of the receipt of the assertion of such claim)

       either: (a) agree in writing to the disclosing party's assertion of such claim

       and return to the disclosing party any original document(s)(and destroy

       and not retain any copies of such original document(s)) and never make

       use of or otherwise disclose or publicize in any manner during the course

       of the litigation or otherwise any such document(s) or information that is




                                                                                     7
        Case 3:19-cv-01205-JBA Document 35 Filed 11/05/19 Page 8 of 9



                the subject of such. claim; or (b) inform the disclosing party in writing that

                it objects to the assertion of such claim. If the non-disclosing party objects

                or fails to respond to the assertion of such claim, then the non-disclosing

                party agrees not to make use of or otherwise disclose or publicize in any

                manner any such document(s) or information that is the subject of such

                claim until the Court is afforded the opportunity to review and decide

                upon such claim in response to the disclosing party's request for

                adjudication of such claim by the Court.



         E.     DISPOSITIVE MOTIONS

         Dispositive motions will be filed on or before January 24, 2020.



         F.     JOINT TRIAL MEMORANDUM

         The joint trial memorandum required by the Standing Order on Trial Memoranda

in Civil Cases will be filed sixty days after the Court rules on any dispositive motion(s)

filed by either party. If no dispositive motions are filed, the joint trial memorandum will

be filed on or before February 14, 2020.



VI.      TRIAL READINESS

         If no dispositive motions are filed, the case will be ready for trial by March 1,

2020.

As officers of the Court, undersigned counsel agree to cooperate with each other and the

Court to promote the just, speedy and inexpensive determination of this action.




                                                                                              8
     Case 3:19-cv-01205-JBA Document 35 Filed 11/05/19 Page 9 of 9




                                                       DEFENDANT
                                                       EMELIN PAGAN



                                                       BraC
                                                         C. Thomas Furniss
                                                         Fed Bar No. ct00028
                                                         C. Thomas Furniss, LLC
                                                         248 Hudson St.
                                                         Hartford CT 06106
                                                         (860) 527-2245
                                                         Fax: (860) 241-1032
                                                         cthomasfurniss@gmail.com




                                     CERTIFICATION

         I hereby certify that on the above date, a copy of the foregoing was filed
electronically on November 5, 2019 and served by mail on anyone unable to accept
electronic filing. Notice of this filing will be sent by e-mail to all parties by operation of
the Court's electronic filing system or by mail to anyone unable to accept electronic
filing. Parties may access this filing through the Court's system.


                                                          C. Thomas Furniss




                                                                                             9
